DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 and 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 16, 29 and 34, the claims have been amended to disclose “cooling fluid within coolant fluid conduits positioned within the catheter such that the ultrasound transducer is spaced from the ultrasound ablation element by the coolant fluid conduits.”  Examiner’s position is the written description does not provide for more than one coolant fluid conduit such that the ultrasound transducer is spaced from the ultrasound ablation element by the coolant fluid conduits.”  Examiner’s position is while there is disclosure for “fluid mediates the ultrasound transducer contact with ultrasound transparent ablation electrode” on p.4, ll.6-8 and figures 4-6, as stated by Applicant in remarks, page 9, this is not support for coolant fluid conduits, plural.  The written description does not disclose there is more than one coolant fluid conduit in this configuration and figures 4-6 only show a single coolant fluid conduit.
Claims 20 and 33 have been amended to disclose “further comprising an optical element for providing ablation light for ablating the found structure.”  These claims depend from claims 16 and 29 which disclose “an ultrasound ablation electrode.”  There is no support in the written description for both an ablation electrode and an optical element for providing ablation light.  The written description discloses an ablation electrode may not be present when the ablation unit is adapted to optically ablate (pgpub paragraphs “may not comprise an ablation electrode, in particular if the ablation unit is adapted to optically ablate the nerve” and “ablation electrode is not used, but another kind of ablation electrode or another ablation unit providing another kind of ablation energy like optical ablation energy” [0017];[0056];[0057]).  The written description does not provide for an embodiment with both an ablation electrode and an optical element for ablating.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18, 20-22, 26, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146) and further in view of Hastings et al (2011/0257523).
Regarding claims 16, 17 and 26, Maguire et al disclose an ablation apparatus for ablating a region of interest behind a front surface of a vessel wall within a tissue of a living being, the ablation apparatus comprising: an ultrasound transducer configured to generate a two-dimensional or a three-dimensional ultrasound image of the tissue to locate the region of interest within the tissue (ultrasound transducer for ultrasound imaging, claim 50, col.7, ll.22-
However, Harks et al teach in the same medical field of endeavor, M-mode images and wherein the M-mode ultrasound images comprise images of the region of interest taken over time during the application of ablation energy to the tissue, and wherein the ablation depth corresponding to the application of the ablation energy is visible within the M-mode ultrasound images (p.5, ll.31-32, p.16, l.27-p.17, l.7, fig.9 – 32 and 34 front and back surfaces while 33 is the ablation depth).
It would have been obvious to one of ordinary skill at the time of the invention to modify the ultrasound transducer of Maguire et al with acquiring M-mode images over time during ablation and ablation depth is visible within the M-mode ultrasound images as set forth in Harks et al as it would provide prevention of injuries and death from under-heating and overheating (col.31, ll.11-13).  Maguire et al as modified by Harks et al fail to explicitly disclose wherein the object is a nerve and further a nerve of the renal artery and wherein the ultrasound ablation electrode is adapted to rotate within and with respect to the catheter.
However, Hastings et al teach in the same medical field of endeavor, ultrasound imaging and ablation of a nerve and further a neural structure of the renal artery behind a surface of a vessel wall of the renal artery ([0010];[0018]); and wherein the ultrasound ablation electrode is adapted to rotate within and with respect to the catheter ([0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the object and ultrasound ablation electrode of Maguire et al as modified by Harks et 
Regarding claim 18, Maguire et al disclose wherein the ultrasound ablation electrode and the ultrasound transducer are oriented so ablation and the ultrasound imaging are performed in the same direction (fig.5F).
Regarding claim 20, Maguire et al disclose comprising an optical element for providing ablation light for ablating the nerve (wherein “for providing” and “for ablating the nerve” are directed to the intended use of the optical element, the optical element is structurally capable of providing ablation light for ablating a nerve) (fiber optic element which transmits light sufficient to ablate tissue when coupled to a light source, col.17, ll.62-64), wherein: the catheter comprises a transparent region that is ultrasonically and optically transparent; the catheter, the ultrasound transducer and the optical element are arranged such that ultrasound waves of the ultrasound transducer and the ablation light are transmitted through the transparent region (the ultrasound transducer and optical element are configured to provide energy to the tissue of the vessel which would be impossible if not for an ultrasonically and optically transparent region inherent in the catheter, Fig.5F within a vessel of the patient).
Regarding claims 21 and 22, Maguire et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the ultrasound transducer is adapted to allow the ablation light to traverse the ultrasound transducer; and the ultrasound transducer and the optical element are arranged such that the ablation light is transmitted through the 
However, Harks et al teach in the same medical field of endeavor, wherein the ultrasound transducer is adapted to allow the ablation light to traverse the ultrasound transducer (fig.21, ablation elements 509 through ultrasound transducer 511); and the ultrasound transducer and the optical element are arranged such that the ablation light is transmitted through the ultrasound transducer; and wherein the ultrasound transducer comprises an opening through which the ablation light is transmitted (fig.21, ablation elements 509 through ultrasound transducer 511).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ultrasound transducer and the ablation light of Maguire et al with the light being transmitted through an opening of the transducer of Harks et al as it would provide a central focal point for the energy to be directed to the patient as set forth in Harks et al.
Regarding claim 34, Maguire et al disclose a non-transitory computer readable storage medium that stores a computer program, the computer program, when executed by a processor, causing a medical system that includes the non-transitory computer readable storage medium to perform a process for ablating a nerve within tissue of a living being (control system), the process comprising: controlling an ultrasound transducer to generate a two-dimensional ultrasound image of the tissue (ultrasound transducer for ultrasound imaging, claim 50, col.7, ll.22-31); controlling the ultrasound transducer to generate ultrasound images of the target of interest after a location of the target of interest is found within the tissue (claim 50); controlling an ablation electrode to apply ablation energy to the tissue (ablation element 
However, Harks et al teach in the same medical field of endeavor, M-mode images and wherein the M-mode ultrasound images comprise images of the region of interest taken over time during the application of ablation energy to the tissue, and wherein the ablation depth corresponding to the application of the ablation energy is visible within the M-mode ultrasound images (p.5, ll.31-32, p.16, l.27-p.17, l.7, fig.9 – 32 and 34 front and back surfaces while 33 is the ablation depth).  
It would have been obvious to one of ordinary skill at the time of the invention to modify the ultrasound transducer of Maguire et al with acquiring M-mode images over time during ablation and ablation depth is visible within the M-mode ultrasound images as set forth in Harks et al as it would provide prevention of injuries and death from under-heating and overheating (col.31, ll.11-13).  Maguire et al as modified by Harks et al fail to explicitly disclose wherein the object is a nerve.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vessel of Maguire et al as modified by Harks et al with a nerve of Hastings as it would provide an imaging and therapeutic device to target a well-known anatomical structure as set forth in Hastings et al.
Regarding claim 35, Maguire et al disclose wherein the ultrasound transducer is configured to emit ultrasound signals in a direction perpendicular to a longitudinal axis of the catheter, and wherein the ultrasound ablation electrode is disposed within a field of view of the ultrasound transducer (fig.5f).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146) and further in view of Hastings et al (2011/0257523) as applied to claim 16 above, and further in view of Hadjicostis (2009/0030312).
Regarding claim 19, Maguire et al disclose wherein the ultrasound ablation electrode is integrated into the catheter (ablation element 120 which comprises at least one electrode, Fig.5F, col.26, ll.15-16, 26-27), but Maguire as modified by Harks et al and Hastings et al fail to explicitly disclose wherein the ultrasound ablation electrode is at least partially ultrasonically transparent, the ultrasound transducer arranged within the catheter such that the ultrasound visualization is performed through the ultrasound ablation electrode.
However, Hadjicostis teaches in the same medical field of endeavor, wherein the ultrasound ablation electrode is at least partially ultrasonically transparent, the ultrasound 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ablation electrode integrated into the catheter of Maguire et al as modified by Harks et al and Hastings et al with at least partly ultrasonically transparent as it would provide visual guidance during ablation which is not hindered by the integration of ablation elements as set forth in Hadjicostis.
Claims 24, 25, 27 and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146) and further in view of Hastings et al (2011/0257523) as applied to claim 16 above, and further in view of Swanson et al (5,904,651).
Regarding claims 24, 25, 27 and 28, Maguire et al disclose the catheter being adapted to be introduced into the living being and wherein the ultrasound transducer is an ultrasound visualization catheter (ultrasound transducer for ultrasound imaging, claim 50, col.7, ll.22-31), but Harks et al as modified by Hastings et al fail to explicitly disclose having a sheath.
However, Swanson et al teach in the same medical field of endeavor, wherein the sheath comprises the ultrasound ablation electrode, the sheath being at least partly ultrasonically transparent, the ultrasound transducer is arranged within the sheath such that ultrasound waves of the ultrasound transducer are transmitted through the at least partly ultrasonically transparent sheath, and the ultrasound visualization catheter is arrangable (able to be arranged) within the sheath (col.12, ll.10-24).
.
Claims 29, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146).
Regarding claim 29, Maguire et al disclose an ablation method for ablating a structure within tissue of a living being, the ablation method comprising: introducing an ultrasound transducer and an ablation electrode into the living being by using a catheter, the ultrasound transducer having a two-dimensional mode (transducer 518, ablation element 120, catheter 310, fig.5F); generating a two-dimensional ultrasound image for finding the structure within the tissue by an ultrasound transducer (ultrasound transducer for ultrasound imaging, claim 50, col.7, ll.22-31); controlling the ultrasound transducer to generate ultrasound images after the structure is found; ablating the found structure within the tissue with an application of ablation energy by using an ultrasound ablation electrode, wherein the ablation energy is applied after control of the ultrasound transducer to generate ultrasound images is initiated (col.27, ll.35-48, claim 50); outputting, to a display the ultrasound images for monitoring the application of the ablation energy (displays feedback information, col.6, ll.46-49; and circulating cooling fluid within coolant fluid conduits positioned within the catheter such that the ultrasound transducer is spaced from the ultrasound ablation element by the coolant fluid conduits (fluid from port 
However, Harks et al teach in the same medical field of endeavor, the ultrasound transducer having a two-dimensional or three-dimensional mode (p.3, ll.23-33) and a one-dimensional M-mode (p.22, ll.19-21) and wherein the M-mode ultrasound images comprise images of the region of interest taken over time during the application of ablation energy to the tissue, and wherein the ablation depth corresponding to the application of the ablation energy is visible within the M-mode ultrasound images (p.5, ll.31-32, p.16, l.27-p.17, l.7, fig.9 – 32 and 34 front and back surfaces while 33 is the ablation depth).
It would have been obvious to one of ordinary skill at the time of the invention to modify the ultrasound transducer of Maguire et al with acquiring M-mode images over time during ablation and ablation depth is visible within the M-mode ultrasound images as set forth in Harks et al as it would provide prevention of injuries and death from under-heating and overheating (col.31, ll.11-13).  
Regarding claim 31, Maguire et al disclose orienting wherein the ultrasound ablation electrode and the ultrasound transducer so ablation and ultrasound imaging are performed in the same direction (fig.5F).
.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146) as applied to claim 29 above, and further in view of Hastings et al (2011/0257523).
Maguire et al as modified by Harks et al fail to explicitly disclose wherein the ultrasound ablation electrode is adapted to rotate within and with respect to the catheter.
However, Hastings et al teach in the same medical field of endeavor, wherein the ultrasound ablation electrode is adapted to rotate within and with respect to the catheter ([0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the object and ultrasound ablation electrode of Maguire et al as modified by Harks et al with rotation of the ablation electrode of Hastings as it would provide an imaging and therapeutic device to target a well-known anatomical structure which is known to require . 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,514,249) in view of Harks et al (WO 2010/082146) as applied to claim 29 above, and further in view of Hadjicostis (2009/0030312).
Regarding claim 32, Maguire et al disclose wherein the ultrasound ablation electrode is integrated into the catheter (ablation element 120 which comprises at least one electrode, Fig.5F, col.26, ll.15-16, 26-27), but Maguire as modified by Harks et al fail to explicitly disclose wherein the ultrasound ablation electrode is at least partially ultrasonically transparent, the ultrasound transducer arranged within the catheter such that the ultrasound visualization is performed through the ultrasound ablation electrode.
However, Hadjicostis teaches in the same medical field of endeavor, wherein the ultrasound ablation electrode is at least partially ultrasonically transparent, the ultrasound transducer arranged within the catheter such that the ultrasound visualization is performed through the ultrasound ablation electrode ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ablation electrode integrated into the catheter of Maguire et al as modified by Harks et al with at least partly ultrasonically transparent as it would provide visual guidance during ablation which is not hindered by the integration of ablation elements as set forth in Hadjicostis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-22 and 24-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793